internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to op b ep t date j9s legend state a employer m plan x group b employees ordinance o this is in response to a letter dated date as supplemented by a letter of november authorized representative requested a private_letter_ruling on your behalf concerning the federal_income_tax treatment under sec_414 contributions to plan x of the internal_revenue_code of certain in which your the following facts and representations have been submitted employer m is a political_subdivision of state a under the code of state a employer m and group b employees are required to participate in plan x generally group b employees include all the employees of employer m except those excluded because they are covered under another state a retirement_system and those excluded under certain other provisions of the state a code ie primarily employees who are of the law of state a group b employees are required to contribute percent of earnable salary and employer m contribute dollar_figure percent of earnable salary to plan x is required to is a temporary nature under it 7x70 page represented that plan x code cp ee og on a is qualified under sec_401 of the there are a variety of provisions under plan x which permit participants to purchase additional service_credit or restore previously forfeited service_credit the state a administrative code provides that credit may be purchased by a participant's direct payment to plan x or deduction if service_credit is deduction the participant must sign a payroll deduction authorization form for each type of service_credit to be purchased in certain circumstances by payroll to be purchased by payroll rule of the state a administrative code further provides that payroll deduction purchases may be made with amounts which are designated by the participant’s employer as picked-up contributions under sec_414 h participant is purchasing service_credit with amounts that are designated by a participating employer as picked-up contributions under sec_414 the following rules apply of the code ifa of the code the member cannot decrease or increase the payroll deduction the member cannot terminate the payroll deduction unless the member has terminated employment or all of the service_credit has been purchased by payroll deduction the member cannot make a direct payment to plan x for the purchase of service_credit that is being purchased by the picked-up payroll deduction amounts as would otherwise be permissible and the employer is prohibited from decreasing increasing or terminating the payroll deduction unless the member has terminated employment or all of the service_credit has been purchased pursuant to the applicable provisions of the state a revised code and the state a administrative code including rule employer m adopted ordinance o which permits employees who are participants in plan x to have payroll deduction contributions for purchases of the aforementioned service credits picked up by employer m the code the effective date of the ordinance was june in accordance with sec_414 h of under ordinance any election by the employee to have his or her payroll deductions for the purchase of service_credit picked up by employer m must comply with the requirements of rule of the state a administrative code and must be irrevocable ordinance provides that employer m will pay the page in lieu of such payment being pick-up amount directly to plan x made by the employee ordinance o states that the pick up shall be mandatory for the covered_employee until the earlier of termination of employment or the completion of all the required_payments for the service_credit in addition ordinance specifies that no covered_employee shall have the option of choosing to receive the picked-up amounts directly instead of having them paid_by employer m to plan x based on the above facts and representations the following rulings are requested pursuant to sec_414 of the code amounts picked up by employer m under the provisions of rule of the state a administrative code and ordinance even though designated as member contributions for state law purposes will be treated as employer contributions pursuant to sec_414 and a of the code amounts picked up by employer m under the provisions of rule of the state a administrative code and ordinance o are excluded from the gross_income of the employees at the time they are paid_by employer m and will be included in gross_income when distributed pursuant to sec_3401 a of the code ammounts picked up by employer m under the provisions of rule of the state a administrative code and ordinance o will not constitute wages for federal_income_tax withholding purposes sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit a the federal_income_tax treatment to be accorded c b in that revenue_ruling the of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are see sec_402 of the code the distributed to the employees revenue_ruling held further that under the provisions of sec_3401 to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no the school district’s contributions a a of the code page withholding is required from the employees’ salaries with respect to such picked-up contributions a the issue of whether contributions have been picked up by an c b c b of the code is and revenue these revenue rulings established employer within the meaning of sec_414 addressed in revrul_81_35 ruling that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of the employee must not be contributions by the employee and given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the is immaterial for purposes of the pension_plan furthermore it applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income a qualified_plan that relate designated employee contributions to to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up the required in this request any election to have payroll deductions for the purchase of service_credit picked up by employer m irrevocable ordinance o provides that employer m will pay the in lieu of such payment by picked-up amount directly to plan x the employee the pick up termination of employment or the completion of all the required_payments for the service_credit ordinance o further provides the covered_employee will not have the option of choosing to receive the picked-up amounts instead of having them paid_by employer m to plan x is mandatory until the earlier of is accordingly with respect to ruling_request it is concluded that pursuant to sec_414 of the code amounts picked up by employer m under the provisions of rule of the state a administrative code and ordinance even though designated as member contributions for state law purposes will be treated as employer contributions revrul_77_462 provides in part that picked-up contributions are excluded from the employees’ gross_income until such time as they are distributed since it has been determined that the subject contributions meet the requirements of section page h request that of the code it is concluded with respect to ruling pursuant to sec_414 and a of the code amounts picked up by employer m under the provisions of rule of the state a administrative code and ordinance o are excluded from the gross_income of the employees at the time they are paid_by employer m and will be included in gross_income when distributed because we have determined that the picked-up contributions are to be treated as employer contributions in accordance with revrul_77_462 such contributions are excepted from wages as defined in sec_3401 income_tax purposes therefore it ruling_request that a a of the code for federal is concluded with respect to pursuant to sec_3401 a a of the code ammounts picked up by employer m under the provisions of rule of the state a administratve code and ordinance o will not constitute wages for federal_income_tax withholding purposes in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect this ruling is based on the assumption that plan x will he qualified under sec_401 proposed contributions and distributions of the code at the time of the no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as amounts in question are being paid pursuant to a salary v b reduction agreement within the meaning of sec_3121 of the code to whether the pursuant to a power_of_attorney on file in this office this ruling is being sent to your authorized representative and a copy is being sent to you sincerely yours a parcet ae oak frances v sloan chief employee_plans technical branch pagal ay ag page enclosures deleted copy of letter_ruling form_437
